UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6846


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID R. SPECYALSKI, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:16-cr-00774-BHH-1)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David R. Specyalski, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David R. Specyalski, Jr., appeals the district court’s text order denying his motion

for a sentence reduction. Initially, we conclude that Specyalski brought this motion

pursuant to 18 U.S.C. § 3582(c)(2) (2012) and that the motion should not be construed as

arising under 28 U.S.C. § 2255 (2012). Cf. Castro v. United States, 540 U.S. 375, 383

(2003) (holding that district court must warn pro se litigant of intent to recharacterize

pleading as § 2255 motion, explain procedural consequences, and provide litigant

opportunity to respond).      A defendant is eligible for a sentence reduction under

§ 3582(c)(2) only if his Sentencing Guidelines range has been lowered by the Sentencing

Commission. See 18 U.S.C. § 3582(c)(2). Because Specyalski did not establish that he is

eligible for relief under that criterion, the court did not abuse its discretion in denying his

motion. See United States v. Martin, 916 F.3d 389, 395 (4th Cir. 2019). Accordingly, we

affirm the district court’s judgment. United States v. Specyalski, No. 6:16-cr-00774-BHH-

1 (D.S.C. June 4, 2019). We deny Specyalski’s motion for a remedy. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2